 

Exhibit 10.2

 

TRAVELCENTERS OF AMERICA INC.

 

Summary of Director Compensation

 

Annual Retainer for Independent Directors:   $75,000       Share Grants for all
Directors:   3,000 annually to be granted on the day of the first board meeting
following the Annual Meeting of Stockholders (or, for Directors who are first
elected or appointed at other times, on the day of the first board meeting
attended)       Lead Independent Director:   $17,500 per year       Chair of the
Audit Committee:   $22,500 per year       Chair of the Nominating and Governance
Committee:   $12,500 per year       Chair of the Compensation Committee:  
$12,500 per year       Board Liaison to the Gaming Compliance Committee:  
$12,500 per year      

 

The Company generally reimburses all Directors for travel expenses incurred in
connection with their duties as Directors and for out of pocket costs incurred
in connection with their attending certain continuing education programs.

 





 

